Citation Nr: 1756606	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-44 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from March 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing.  

This case was previously before the Board in September 2013 and August 2016.  A supplemental statement of the case was most recently issue in April 2017.  The case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that asthma existed prior to service.  

2.  The preexisting asthma did not increase in severity during service.


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded a VA examination responsive to the claim for service connection of asthma.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ, who conducted the Veteran's May 2014 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under C.F.R. § 3.304(b), the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are record in examination reports are to be considered as noted. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238 (1994); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

The Veteran seeks service connection for asthma.  

The report of the Veteran's February 1974 entrance physical examination is negative for any record of asthma or any other respiratory disorder.  The service treatment records show treatment in April 1974 for bronchitis and pneumonia at the Naval Hospital in Beaufort, South Carolina.  The service treatment records indicate that on May 22, 1974, a medical board found that during that course of the Veteran's hospitalization it was "determined that he had asthma of a predisposing factor."  The medical board report stated that the Veteran reported he had experienced episodic wheezing in the past, but had no history of asthma and had never been treated with any asthmatic medications.  The Veteran stated he had been hospitalized at age 10 and 11 for bronchitis and wheezing.  He reported experiencing difficulty with breathing during training.  The medical board noted that the enlistment examination revealed an essentially normal physical examination and found the Veteran to be qualified for enlistment.  The medical board determined that the Veteran had bronchial asthma that existed prior to service and recommended his discharge due to a nonacceptable defect.  The Veteran was discharged on May 29, 1974.

In May 2014, during the course of this appeal, the Veteran appeared before a Veterans Law Judge of the Board and testified that he did not have asthma before he entered service.  He testified that he continued to receive treatment for asthma, including inhalers at the VAMC in Philadelphia, Pennsylvania.  He also testified that he uses a CPAP machine.  

Treatment records from VAMC Philadelphia for December 2009 and from July 2011 to February 2013 were associated with the claims file.  The December 2009 record shows the Veteran was treated for an acute asthma exacerbation.  The records from July 2011 through February 2013, do not reflect actual treatment for asthma; rather, the condition is listed in the medical history reported by the Veteran in March 2012 and October 2012.  These records indicate the Veteran has albuterol inhalers for use on an as needed basis.  The records also show that the Veteran is a smoker, and has obstructive symptoms due to smoking.  

The Veteran was afforded a VA examination in January 2017.  According to the report, the diagnoses were asthma and chronic obstructive pulmonary disease (COPD).  The examination also noted that the Veteran reported a history of cigarette smoking from age 13 to the present.  The Veteran also reported being admitted to the hospital around age 11 for wheezing; the diagnosis was bronchitis.  The VA examiner noted that the Veteran had exertional shortness of breath during basic training and was discharged from active duty due to bronchial asthma.   The VA examiner opined that the Veteran's asthma preexisted his military service and was not aggravated beyond its natural progression during service; the VA examiner also opined that the Veteran's asthma was not due to the Veteran's service.  The VA examiner explained that the Veteran had a well-documented history, reported during service, of treatment for asthma as a child.  The VA examiner also stated that the Veteran's COPD was due to the Veteran's history of heavy prolonged smoking.  

The Board points out that the Veteran's asthma was not specifically noted at his examination upon entrance to service.  However, the Veteran's history of treatment for wheezing, shortness of breath, and bronchitis prior to service was reported during his in-service treatment; the medical board report reflects that the Veteran was found to have bronchial asthma which preexisted service.  In light of this evidence and the determination of the January 2017 VA examiner, the Board concludes that there is clear and unmistakable evidence that asthma preexisted service.  

The Board finds that, because there is medical evidence of preexisting asthma, the presumption of soundness on service entrance does not arise.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Veteran's asthma did not increase in severity during service or that any increase was due to the natural progress of the disease.  

In this case, there is clear and unmistakable evidence that the Veteran's asthma were not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's asthma worsened beyond the natural progression during his period of active service.  In this regard, the Board points out that, in seeking treatment for asthma during service, he did not allege an increase in severity during service.  To the contrary, the Veteran reported a pre-existing history of shortness of breath, bronchitis, and wheezing.  Moreover, post-service treatment records do not reflect a history of treatment for asthma exacerbations prior to 2009.  

Moreover, the January 2017 VA examination report indicates that there was no evidence of aggravation by service.  In particular, the January 2017 VA examiner pointed out that it was unlikely that the Veteran's asthma permanently worsened beyond that of natural progression during service in the absence of chronicity of complaints and provided a thorough rationale that addressed the evidence of record and the Veteran's assertions. This examination report is highly probative.  Here, we find that there is clear and unmistakable evidence that his asthma was not aggravated during service.

The Board acknowledges that the Veteran was asymptomatic at entrance, and reported a history of asthma since childhood when he was treated for shortness of breath in service, but points out that there is no indication that his asthma permanently or chronically increased in severity during service other than the Veteran's unsubstantiated lay statements.  The Board reiterates that there is no evidence or assertion of anything other than an acute exacerbation during service; there was no indication of chronicity for many years following service and the Veteran's other obstructive respiratory symptoms have been attributed to his cigarette smoking.  Moreover, until he filed his claim for service connection, he did not complain of an increasing severity of his asthma related to his service.  

The Veteran is competent to report that he experienced respiratory symptoms and asthma during and since his service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence is competent).
However, to the extent that there is argument regarding an increase in severity beyond the natural progression of the disability or aggravation of asthma to an in-service event, injury, or illness, the medical evidence of the record, including the January 2017 VA examination report, is far more probative and credible the statements on the part of the Veteran as to onset, particularly since those statements are contradictory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

The January 2017 VA examiner's opinion is specific, and well-reasoned; the VA examiner found that the Veteran's asthma has no etiological relationship to his service, and that his asthma was not aggravated beyond the normal progression by the Veteran's service.   The VA examiner explained the reasons for the conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In this regard, the Board notes that the Veteran, in seeking treatment for asthma following service, did not associate his asthma with his service.  See Pond v. West, 12 Vet. App. 341 (1999).  

Likewise, the January 2017 VA examiner found that the lack of chronic complaints related to his asthma in service clearly indicated a lack of permanent worsening of his headaches; the Veteran was treated once for shortness of breath on exertion almost immediately after entrance into service, indicating preexisting asthma and an acute exacerbation.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   Thus, there is clear and unmistakable evidence that the Veteran's asthma preexisted service and was not aggravated by service.  

The post-service evidence, coupled with the service treatment records, constitutes clear and unmistakable evidence that there was no chronic aggravation.  In short, the totality of the evidence indicates that the Veteran's asthma clearly and unmistakably did not worsen beyond a normal progression during service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection of asthma.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for asthma is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


